DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5 and 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Rich reference, which is the prior art closest to Applicants’ invention as now claimed, and there would be no obvious reason to modify Rich to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed constituent arrangement of inner materials), as such modifications would be likely to render the Rich assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
The aforementioned claims would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicants’ claim amendments might be small, but they materially alter the scope/structure of the claimed invention.  Accordingly, in response to said amendments, a new search of the pertinent areas of prior art was executed, yielding the Rich reference (discussed in greater depth infra), which better satisfies the content of Applicants’ claims as now filed/presented.  In view of the content of the Rich reference (differing from that of the reference applied to Applicants’ prior version of the claims), previously objected claims 17-18 are now rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, the claim 1 recitation of “based on” is unclear with regard to exactly how the color visible through each image icon focusing element is to be “based on” the first characteristic color, second characteristic color or substantially colorless material.  Is the color visible through each image icon focusing element supposed to actually be the first characteristic color, second characteristic color, or substantially colorless material itself?  Please review/revise/clarify.
As indicated in the previously issued Office Action, claims 2-4 recite the limitation "the focal path of the image icon focusing element".  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that this deficiency could be cured by reciting in claim 1 “…wherein each image icon focusing element… has a focal path…”.
The claims 2 recitation of “a white color corresponding to the volume of substantially colorless material” is unclear, as it is unknown exactly how this white color is supposed to “correspond” with a volume measurement.   Please review/revise/clarify.
The claim 3 recitations of “a component of a lightened shade of the first characteristic color” and “a component of a lightened shade of the second characteristic color” are unclear.  Exactly what structure/configuration/coloring is sought?  Please review/revise/clarify.
The claims 3-4 recitations “a white color corresponding to the substantially colorless material” is unclear.  It is unknown how white, as a color itself, can be said to “correspond” with a colorless material.  Please review/revise/clarify.
Claims 5-20 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0001692 to Rich et al. (“Rich”).
	Regarding claim 1, Rich anticipates a security device (100, as shown in fig. 1A) comprising: i) an arrangement of image icon focusing elements (e.g. array of lenses 105) wherein each image icon focusing element (e.g. individual lens within aforementioned array of lenses 105, as shown in fig. 1A) of the arrangement of image icon focusing elements (105) is associated with (fig. 1A) a focal path (e.g. path of light reflected from first segments 101 and second segments 102 traveling through an aforementioned individual lens, as shown in fig. 1A); ii) an image icon layer (e.g. first segments 101 and second segments 102, together, as shown in fig. 1A) comprising one or more (fig. 1A) image icons (e.g. first segments 101) of a first characteristic color (e.g. a first color provided by an initial instance of first segment 101; per the written abstract, each of the first segments 101 can present one or more colors) and one or more image icon (101) of a second characteristic color (e.g. a second color provided by a secondary instance of first segment 101); and iii) one or more regions (e.g. spatial areas of second segments 102, as shown in fig. 1A) between (fig. 1A) image icons (101) comprising a volume of substantially colorless material (per para. 347, the material of second segments 102 yield the second image 120, which is substantially colorless as shown in fig. 1A), iv) wherein, at a first viewing angle (e.g. viewing angle β, as discussed at para. 347 and shown in fig. 1A), a color (e.g. white, as shown in fig. 1A) is visible through (fig. 1A and para. 347) each image icon focusing element (aforementioned individual lenses within array of lenses 105), and v) wherein the color (aforementioned white) visible through (fig. 1A) each image icon focusing element (aforementioned individual lenses within array of lenses 105) at the first viewing angle (β) is based on (i.e. displays as, as discussed at para. 347) one or more of the first characteristic color, the second characteristic color, or the substantially colorless material (aforementioned material of second segments 102).
	Regarding claim 2, Rich anticipates the security device of claim 1, wherein, in an absence of a colored substrate (e.g. substrate/carrier 150, as shown in fig. 1A; note that said substrate/carrier 150 layer is not disclosed as being colored), the color (aforementioned white) visible through (fig. 1A) an image icon focusing element (aforementioned individual lens within array of lenses 105) of the arrangement of image icon focusing elements (105) at the first viewing angle (β), when no image icons (101) are disposed on or offset from the focal path (aforementioned path of light reflected from first segments 101 and second segments 102 traveling through an individual lens) of the image icon focusing2DOCKET No. CCURO1-00052APPLICATION No. 17/612,932PATENT element (aforementioned individual lens within array of lenses 105), is a white color (fig. 1A) corresponding to the volume (fig. 1A) of substantially colorless material (aforementioned material of second segments 102).
	Regarding claim 6, Rich anticipates the security device of claim 1, comprising one or more of refractive (para. 365) image icon focusing elements (aforementioned individual lenses within array of lenses 105) or reflective image icon focusing elements.
	Regarding claim 17, Rich anticipates the security device of claim 1, further comprising a spacer layer (e.g. substrate/carrier 150, as shown in fig. 1A) disposed between (fig. 1A) the arrangement of image icon focusing elements (105) and the image icon layer (101 and 102, together), wherein the spacer layer (150) comprises nanoparticles (para. 259).
	Regarding claim 18, Rich anticipates the security device of claim 17, wherein the spacer layer (150) is integrated with (fig. 1A; note that the Merriam-Webster defines the term “integrate” as “to unite with something else”) the arrangement of image icon focusing elements (105).
	Regarding claim 19, Rich anticipates the security device of claim 1, further comprising a machine-readable security device (e.g. the security threads and chip cards discussed at para. 51).
	Regarding claim 20, Rich anticipates a security document (para. 51) comprising the security device of claim 1.
Response to Arguments
In view of Applicants’ small yet material claim modifications (at least with respect to independent claim 1 and claims depending therefrom), a further search of the pertinent areas of prior art has been executed.  Accordingly, Applicants’ arguments have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637